DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2022 has been entered.
Response to Amendment
	Applicant’s amendment of claims 20-21 are acknowledged by the Examiner. 
	Applicant’s amendments of claims 20 has overcome the previous rejection under 35 U.S.C. 112(b). As such the rejections under 35 U.S.C. 112(b) are withdrawn. 
	Currently claims 20-27 are pending in the application. 
Response to Arguments
Applicant's arguments filed 08/03/2021 have been fully considered but they are not persuasive.  
In regards to Applicant’s arguments that the references of Jovick and Yakimovich do not teach or suggest the newly amended limitations of claim 20, Examiner agrees that the references of Jovick and Yakimovich do not disclose the spring bracket having a plane extending along the longitudinal axis of the spring bracket and through the thickness intersects the axle. However, after further search and consideration of the new amendments which changes the scope of the claim and its dependent claims, a new rejection is made in view of Jovick (US 2,587,166), in view of Yakimovich et al. (US 2006/0206043 A1), and Ghahfarokhi (US 2016/0175134 A1). 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the length, width, and thickness of the spring bracket, the longitudinal axis of the spring bracket, and the plane of the longitudinal spring bracket intersecting the axle must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: currently the specification does not describe the newly amended features of claim 20, specifically the length, width, and thickness of the spring bracket, the longitudinal axis of the spring bracket, and the plane of the longitudinal spring bracket intersecting the axle.
Claim Objections
Claim 20 is objected to because of the following informalities:   
Claim 20 recites the limitation “slides downward along the spring element” in line 21 of the claim. While not unclear as to which spring element Applicant is referring to, the limitation should be amended to recite “the elongate linear spring element” to maintain consistency with the previously presented claim limitations.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-24, and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jovick (US 2,587,166) in view of Yakimovich et al. (US 2006/0206043 A1) (hereinafter Yakimovich), and Ghahfarokhi et al. (US 2016/0175134 A1) (hereinafter Ghahfarokhi) with extrinsic evidence provided by Clearwater Composites (https://www.clearwatercomposites.com/resources/advantages-of-carbon-fiber/).
In regards to claim 20, Jovick discloses a knee brace (knee brace; see [Col 1 ln 1-10]; see Figure 1) comprising: 
an upper frame portion (35; see [Col 2 ln 38-43]; see Figure 1), wherein the upper frame portion (35) is configured to engage a portion of a human leg above a knee (see Figure 1); 
a lower frame portion (37; see [Col 2 ln 38-43]; see Figure 1), wherein the lower frame portion (37) is configured to engage a portion of the human leg below the knee (see Figure 1); 
an upper hinge portion (10, 17, 17 being directly connected to 27 is construed to be a hinge portion, 10 directly connected to 17 is likewise also construed to be a hinge portion, together they form a unitary portion of hinge 27 and are therefore construed to be an upper hinge portion; see [Col 2 ln 10-28]; see Figure 1) attached to the upper frame portion (35; see Figure 1); 
a lower hinge portion (11, 22; 22 being directly connected to 27 is construed to be a hinge portion, 11 directly connected to 22 is likewise also construed to be a hinge portion, together they form a unitary portion of hinge 27 and are therefore construed to be an upper hinge portion; see [Col 2 ln 10-28]; see Figure 1) attached to the lower frame portion (37; see Figure 1); 
wherein the lower hinge portion (11, 22) is connected to the upper hinge portion (10, 17) via a hinge (27; see [Col 2 ln 20-28]; see Figure 1); 
a spring bracket (30; see [Col 2 ln 29-37]; see Figure 2) attached to the upper hinge portion (10, 17; see Figure 1), wherein the spring bracket (30) comprises: 
an elongate linear spring element (12; see [Col 2 ln 6-10]; see Figure 1);
wherein the spring bracket (30) has a length, a width, and a thickness (see figures 1 and 2 that 30, being a rectangle like structure has a length, width and thickness);
wherein a longitudinal axis of the spring bracket (30) extends along the length (see figure 2 that 30’s length has a longitudinal axis extending from the upper portion comprising 31 to the lower portion facing 32);
a catch (upper edge of 32 as indicated in annotated figure 1 below; upper edge of 32 is construed to be a catch based on Applicant’s specification, lines 101-112 depict the catch (3d) as only being the upper edge of the front plate (3c) with no other defining features present to suggest that the catch is a separate feature from the front plate, thus since the upper edge of 32 forms the upper edge of the front plate of 32, it is construed to be a catch) located on the lower hinge portion (11, 22; 32 (and its upper edge) are construed to be a portion of 11 and 22 due to its direct connection to 11); 
wherein, the lower frame portion (37) is configured to move from a first position (see Figure 1) to a second bent position (see Figure 3) about the hinge (27) as a user bends its knee; 
wherein the catch (upper edge of 32) forces elongate linear spring element (12) rearward and slides downward along the spring element (12; see figures 1 and 3 that the upper edge of 32 forces the elongate linear spring element rearwards as well as slides down along 12; see Jovick [col 2 ln 29-38]) with a substantially constant force against the elongate linear spring element (12; see figures 1 and 3 that due to 32’s fixed connection the relative position of 32 is fixed with respect to 22 and 11, thus as a user’s leg rotates from a first to a second position, the force exerted on 12,  while 12 deflects rearward and the upper edge of 32 slides downward along 12, is substantially constant; as further evidenced by Applicant’s Specification [lines 46-63] disclosing that a substantially constant force is generated by rearward spring deflection and the catch sliding along the elongate linear spring element); 
wherein the lower frame portion (37) is configured to return from the second bent position (see Figure 3) to the first position (see Figure 1) about the hinge (27) as the user extends its leg; 
wherein the elongate linear spring element (12) is configured to apply the constant force throughout the movement of the lower frame portion (37) from the second bent position (see Figure 3) to the first position (see Figure 1; Applicant states that the constant force is generated by changing the application radius of the moment-arm at which spring element is deflecting (by sliding back down the front plate; see Applicant’s specification [ln 175-185]); Jovick discloses that 12 slides within 29 (see [Col 2 In 29-37]) and changes the moment-arm (via sliding back into 29; see Figure 3 vs Figure 1) it is therefore construed that since 12 of Jovick performs the same function used to generate a constant force as described by Applicant, that 12 generates a constant force when returning to the first position as well).

    PNG
    media_image1.png
    402
    417
    media_image1.png
    Greyscale

Jovick does not explicitly disclose that the hinge that connects the lower hinge portion to the upper hinge portion comprises an axle.
However, Yakimovich teaches an analogous hinge joint (40; see [0072]; see Figure 4); comprising an analogous upper hinge portion (20; see [0074]; see figure 4), an analogous lower hinge portion (21; see [0074]; see Figure 4) wherein the upper hinge portion (20) and the lower hinge portion (21) are connected via an axle (1 is construed to be an axle based in the Merriam -Webster dictionary definition of axle: “a pin or shaft” (see https://www.merriam-webster.com/dictionary/axle); see [0074]; see Figure 4; further see [0083] in reference to a bushing being inserted between disc plate and 1, this is construed to be equivalent to Applicant’s own axle defined by Applicant’s specification (see Specification lines 121-129)) for the purpose of connecting and facilitating rotation about the axis defined by the pin (see [0074]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the hinge as disclosed by Jovick, and to have added the axle as taught by Yakimovich in order to have provided an improved hinge that would add the benefit of connecting the lower hinge to the upper hinge, and to facilitate rotation of the lower hinge relative to the upper hinge about the axis defined by the axle (see [0074]).
Jovick as modified by Yakimovich still does not disclose wherein a plane extending along the longitudinal axis of the spring bracket and through the thickness intersects the axle;
and wherein the upper hinge portion, the lower hinge portion, the spring bracket, and the elongate linear spring element are configured to be disposed on a lateral side of the knee.
However, Ghahfarokhi teaches an analogous knee brace (100; see [0028]; see Figure 1) which provides the equivalent function of supporting and stabilizing a user’s injured knee joint (see [Abstract]); comprising an upper frame portion (as indicated by D in annotated Figure 4 below), a lower frame portion (as indicated by E in annotated Figure 4 below), an upper hinge portion (12; see [0026]; see Figure 1), a lower hinge portion (54; see [0031]; see Figure 1), a spring bracket (26; see [0026]; see figure 1) comprising a length, width, and thickness (see figure 1) further comprising a longitudinal axis (see annotated figure 1 below), and an elongate linear spring element (28; see [0030]; see Figure 1); wherein a plane extending along the longitudinal axis of the spring bracket (26; see figure 5a which depicts a plane of 26 along the indicated longitudinal axis) and through the thickness intersects the axle (34; see figures 1 and 5a that the plane along the longitudinal axis intersects the axle);
and wherein the upper hinge portion (12), the lower hinge portion (54), the spring bracket (26), and the elongate linear spring element (28) are configured to be disposed on a lateral side of the knee (see figure 4 that 10 of 100 is configured to be disposed on a lateral side of the knee brace).


    PNG
    media_image2.png
    671
    349
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    519
    323
    media_image3.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the position of the upper hinge portion, lower hinge portion, the spring bracket, and the elongate lateral spring element of Jovick as now modified by Yakimovich to be on a lateral side of the user’s knee, and wherein a plane extending along the longitudinal axis of the spring bracket and through the thickness intersects the axle as taught by Ghahfarokhi because the position of the claimed structures in an anterior and lateral position with regards to the user’s injured knee provides the equivalent and predictable function of supporting and stabilizing a user’s injured knee (see [Abstract]), and further since it has been held that a rearrangement of parts which does not modify the operation of the device would be obvious to one of ordinary skill in the art (see MPEP 2144.04 VI C).
In regards to claim 21, Jovick as modified by Yakimovich, and Ghahfarokhi discloses the invention as discussed above.
Jovick further discloses wherein the upper hinge portion (10, 17) comprises at least one slot (while not seen, since 31 is defined as being a rivet (see [Col 2 ln 29-37]), there is a required slot in both 10 and 30 to facilitate the first insertion prior to fastening 31 permanently as evidenced by: https://www.youtube.com/watch?v=9aoXmzdSf_I), wherein the spring bracket (30) comprises at least one tab (tab is defined by the Merriam-Webster dictionary as: “a short projecting device” (see https://www.merriam-webster.com/dictionary/tab); 31 being a short projecting device from 30, is therefore construed to be a tab), and wherein the tab (31) is adapted to be secured within the slot (see Figure 2), thereby attaching the spring bracket (30) to the upper hinge (see 112b interpretation above; 10, 17).
In regards to claim 22, Jovick as modified by Yakimovich, and Ghahfarokhi discloses the invention as discussed above.
Jovick further discloses wherein the lower hinge portion (11, 22) comprises (as stated above, 32 is construed to be a portion of 11 due to their direct engagement): a left plate (as indicated by A in annotated Figure 4 below) and a right plate (as indicated by B in annotated Figure 4 below) oriented parallel to each other (see Figure 4); a front plate (as indicated by C in annotated Figure 4 below) located between the left plate (A) and right plate (B) thereby defining an open prismatic box (32; see [Col 2 ln 29-37]; see Figures 2-4) having a void therein (see [Col 2 ln 29-37]; see Figures 2-4); wherein the front plate (C) engages the elongate linear spring element (12) when the lower frame portion (37) moves from the first position (see Figure 1) to the second bent position (see Figure 3), thereby creating a fulcrum (Fulcrum is defined by the Merriam-Webster Dictionary as: “one that supplies capability for action” (see https://www.merriam-webster.com/dictionary/fulcrum); see Figure 3 and 4 below that as 12 bends, 12 engages with C while trying to regain its original state (flat), further see Figure 3 that 12 creates (via bending and storing energy in the bend) a capability for a restoring action due to the inherent nature of a spring wanting to return to its equilibrium state (in the instant case of 12, the equilibrium state of being flat/straight)).

    PNG
    media_image4.png
    161
    249
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    528
    633
    media_image5.png
    Greyscale

In regards to claim 23, Jovick as modified by Yakimovich, and Ghahfarokhi discloses the invention as discussed above.
Jovick further discloses wherein the upper hinge portion (10, 17) comprises at least one attachment point (15; see [Col 2 ln 11-17]; see Figure 1); and wherein the knee brace (knee brace) comprises a strap (13; see [Col 2 ln 11-17]); see Figure 1) connected to the attachment point (15; see Figure 1), and wherein the strap (13) is configured to engage the leg of the user above the knee to secure the knee brace (knee brace) to the leg of the user (see Figure 1).
In regards to claim 24, Jovick as modified by Yakimovich, and Ghahfarokhi discloses the invention as discussed above.
Jovick further discloses wherein the lower hinge portion (11, 22) comprises another attachment point (16; see [Col 2 ln 11-17]; see Figure 1); and wherein the knee brace (knee brace) comprises a second strap (14; see [Col 2 ln 11-17]; see Figure 1) connected to the another attachment point (16), and wherein the strap (14) is configured to engage the leg of the user below the knee to secure the knee brace (knee brace) to the leg of the user (see Figure 1).
In regards to claim 25, Jovick as modified by Yakimovich, and Ghahfarokhi discloses the invention as discussed above.
Jovick as modified by Yakimovich, and Ghahfarokhi does not disclose wherein the elongate linear spring element is a carbon fiber spring element.
However, Ghahfarokhi further teaches wherein the elongate linear spring element (28) is a carbon fiber spring element (see [0011]) for the purpose of providing a spring that would add the multiple benefits of carbon fiber (as evidenced by https://www.clearwatercomposites.com/resources/advantages-of-carbon-fiber/)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the material of the elongate linear spring element as disclosed by Jovick as modified by Yakimovich, and Ghahfarokhi, and to have used the carbon fiber material for the elongate linear spring element as further taught by Ghahfarokhi in order to have provided an improved elongate linear spring that would add the benefits of having a high stiffness and strength, thus increasing the force provided by the elongate linear spring, and decreasing the likeliness that the spring would break, and the additional benefit of being lightweight, thus decreasing the level of fatigue experienced by a user while using the device (see https://www.clearwatercomposites.com/resources/advantages-of-carbon-fiber/).
In regards to claim 26, Jovick as modified by Yakimovich, and Ghahfarokhi discloses the invention as discussed above.
Jovick further discloses wherein a lower portion of the elongate liner spring element (12) is configured to move within the prismatic box (32) of the lower hinge portion (11, 22) during movement of the lower frame portion (37) from the first position (see Figure 1) to the second position (see Figure 3; see [Col 2 ln 29-37] in reference to an end (a lower portion) of 12 being inserted into 32, and capable of movement (sliding) within 32).
In regards to claim 27, Jovick as modified by Yakimovich, and Ghahfarokhi discloses the invention as discussed above.
Jovick further discloses wherein the elongate linear spring element (12) is not attached to the lower hinge portion (11,22; attach (and therefore attached) is defined by the Merriam-Webster Dictionary as: “to make fast (as by tying or gluing)” (see https://www.merriam-webster.com/dictionary/attach); see Figure 1 that 32 (which makes up a portion of 11 due to its direct connection to 11 via 33) lacks fastening features (adhesives, ties, screws, nails, hook and loop fasteners, etc.) that would fast 12 into 32, therefore 12 is not considered to be “attached” to 32, but instead merely inserted into 32 in a sliding engagement).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A MILLER/Examiner, Art Unit 3786    

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786